Name: Commission Regulation (EEC) No 1265/83 of 20 May 1983 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  transport policy;  trade policy
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 133/57 COMMISSION REGULATION (EEC) No 1265/83 of 20 May 1983 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 6 (7) thereof, HAS ADOPTED THIS REGULATION : Article 1 Article 8 of Regulation (EEC) No 685/69 is hereby replaced by the following : 'Article 8 1 . The maximum distance referred to in Article 3 (2) of Regulation (EEC) No 985/68 shall be 100 km . 2. The additional transport charges referred to in Article 3 (3) of Regulation (EEC) No 985/68 shall be 0,065 ECU per tonne and per kilometre. 3 . In the case referred to in paragraph 2, the means of transport used shall keep the butter in such a manner that on arrival at the depot the temperature of the butter does not exceed 6 °C. If this is not so, the additional charges referred to in paragraph 2 shall not be borne by the intervention agency.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Article 8 of Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 714/83 (4), specifies the distance beyond which transport charges are to be reimbursed at a flat rate per tonne and per kilometre ; whereas this amount should be adjusted to take account of the increase in transport costs ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. 1 . (3) OJ No L 90, 15 . 4 . 1969, p. 12 . (4) OJ No L 83, 30 . 3 . 1983, p. 27 .